DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thiessies (US 2020/0345925) in view of Felix et al. (US 5,792,108).

    PNG
    media_image1.png
    925
    1255
    media_image1.png
    Greyscale

Regarding claim 1, Thiessies discloses a lavage device (“irrigation system” of Fig. 1-7) comprising: a housing unit (“housing 1” of Fig. 1) including a housing body (see Fig. 7 above illustrating how housing is formed by a housing body) that defines a receiving space (see Examiner’s annotated Fig. 7 above) having an opening (“opening 14” of Fig. 7, see Fig. 7 above illustrating how receiving space has the opening), and a cover (“cover 15” of Fig. 7) that is connected to said housing body (see Fig. 7 above illustrating how cover is connected to housing body) and covers openably said opening (see Fig. 6 illustrating how the cover covers the opening and see [0033], lines 1-3 indicating how the cover may be opened by sliding action); a power module (“drive unit 3” of Fig. 7) disposed in said receiving space (see Fig. 4 illustrating power module disposed in the receiving space), and removable from said receiving space (see [0045], lines 1-7) via said opening (14) when said cover is opened (see Fig. 4 illustrating how removal of power module requires the power module be removed via the opening when the cover is opened), said power module including an outer shell (see Examiner’s annotated Fig. 7 above) that is formed with a shaft hole (see Fig. 7 above and note how shaft hole corresponds to the hole present in the outer shell such that “shaft 31” may protrude from and extend away from the outer shell), a motor (see [0034] indicating how the power module comprises a motor) that includes a main body disposed in the outer shell (see Fig. 7 above illustrating how main body of motor is disposed in the outer shell), a rotary shaft (“shaft 31” of Fig. 7) extending outwardly of said outer shell via said shaft hole (see Fig. 7 above illustrating how the shaft extends outward from the outer shell via the shaft hole), and a coupling member (“gearwheel 32” of Fig. 7) disposed outside of said outer shell (see Fig. 7 illustrating how coupling member is visible and, therefore, disposed outside of the outer shell) and connected to said rotary shaft (see Fig. 7 above illustrating how coupling member is connected to the rotary shaft), a plurality of batteries (see [0034] indicating how the power module comprises a rechargeable battery and note how the rechargeable nature of the battery ensures that the battery may be used to provide power for a plurality of uses which may be greater than the storage capacity of the battery alone. 
In the same field of endeavor, Felix et al. teaches a lavage device (see “irrigation system” of Fig. 1) comprising a housing unit (“housing 20” of Fig. 1) that defines a receiving space (see Fig. 1 illustrating how components such as “battery power source 24” and “motor 26” are disposed inside of housing within a receiving space); a power module (“battery power source 24” and “motor 26” of Fig. 1) disposed in said receiving space (see Fig. 1 illustrating how power module is disposed in receiving space) wherein the power module includes a motor (“motor 26” of Fig. 1) that includes a main body (see Fig. 2 illustrating how motor comprises a main, cylindrical body) and a coupling member (“output shaft 34” of Fig. 2) disposed outside of the motor (26) and connected to said motor (26, see Fig. 2 illustrating how coupling member is attached to motor and couples rotational energy of the motor to a “pinion gear 36”); a transmission unit (“pump mechanism 22” of Fig. 2) including a driven gear (“pinion gear 36” of Fig. 2) that is coupled to said coupling member (34) of said motor (26, see Fig. 2 illustrating how driven gear is coupled to coupling member), and that is driven rotatably by said motor (26, see Col. 3, lines 35-44 indicating how driven gear is driven rotatably by the motor), and a push member (“connecting rod 42” see Fig. 2 illustrating how push member corresponds to rod-shaped structure comprising a ‘double headed arrow’) that is driven to reciprocate by said driven gear (36) during rotation of said driven gear (36, see Col. 3, lines 35-44 indicating how push member is sent into reciprocating motion during rotation of the driven gear); and an irrigating unit (“nozzle 32” of Fig. 1) connected to said transmission unit (22, see Fig. 1 illustrating how irrigating unit is connected to transmission unit via the housing), and adapted for drawing liquid through the reciprocate action of said push member and performing irrigation (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lavage device of Thiessies such that the transmission unit further comprises a push member that is driven to reciprocate by said driven gear during rotation of said driven gear and wherein the irrigating unit is adapted for drawing liquid through the reciprocate action of said push member performing irrigation as taught by Felix et al. Such a modification would be advantageous because it facilitates the creation of a self-priming pulsating irrigation device for use in surgical and other medical environments where pulsed lavage is desirable (see Col. 5, lines 20-28 of Felix et al.).
Regarding claim 2, 
Regarding claim 3, Thiessies in view of Felix et al. teaches all of the limitations of claim 2. Thiessies further teaches wherein said power (3) further includes a control panel (“display 33” of Fig. 7) that is mounted on said outer shell (see Fig. 7 above illustrating how control panel is mounted on the top of the outer shell); and said housing unit (1) further includes a transparent window (see [0034] indicating how the cover of the housing may be made of a transparent material and therefore “cover 15” also corresponds to a transparent window of the housing unit) that is formed in said grip portion (see Fig. 7 above illustrating how “cover 15” is formed in the grip portion and, therefore, the transparent window is similarly formed in the grip portion) of said housing body (see Fig. 7 above) and that is registered with said control panel (see Fig. 6 illustrating how, when the power module is received by the receiving space and the cover is in the closed position, the transparent window is situated above the top surface of the outer shell where the control panel is disposed and, therefore, the transparent window is registered with the control panel). 

    PNG
    media_image2.png
    472
    630
    media_image2.png
    Greyscale

Regarding claim 5, Thiessies in view of Felix et al. teaches all of the limitations of claim 2. Thiessies further teaches wherein: said grip portion (see Fig. 7 above) of said housing body (see Fig. 7 above) has a narrow end (see Examiner’s annotated Fig. 7 above) that is connected to said barrel portion (see Fig. 7 above illustrating how narrow end corresponds only to that section of the grip portion which is connected to the barrel portion), and a widen end (see Examiner’s annotated Fig. 7 above) that is opposite to said narrow end (see Fig. 7 above illustrating how widen end is on the opposite side of the grip portion compared to the narrow end) and that has a cross-section larger than that of said narrow end (see Fig. 7 above illustrating how cross-section at the widen end is larger than the cross-section at the narrow end due to the wider, elongated nature of the widen end); and said outer shell (see Fig. 1 above) of said power module (3) has a main section (see Examiner’s zoomed Fig. 7 above) that has a distal end (see Examiner’s zoomed Fig. 7 above) proximate to said narrow end (see Fig. 7 above) of said grip portion (see Fig. 7 above) of said housing body (see Fig. 7 and zoomed Fig. 7 above illustrating how distal end of main section is near the narrow end of the grip portion when the power module is received by the receiving space) and formed with said shaft hole (see Fig. 7 and zoomed Fig. 7 above illustrating how the distal end of the main section forms the shaft hole through which the shaft extends), said main body of said motor being disposed in said distal end of said main section of said outer shell (see zoomed Fig. 7 above illustrating how, since main body of motor corresponds to portion of motor which is connected to and drives the motor’s shaft, the main body of the motor is also disposed in the distal end of the main section), and a transverse section (see Examiner’s zoomed Fig. 7 above) that is transverse to said main section (see zoomed Fig. 7 above illustrating how transverse section extends in a different direction from and is, therefore, transverse to the main section), said circuit board and at least a portion of said batteries being disposed in said transverse section of said outer shell (see zoomed Fig. 7 above and note how the comparative size between the main section and the transverse section of the outer shell anticipates that at least a portion of said batteries are disposed 
Regarding claim 6, Thiessies in view of Felix et al. teaches all of the limitations of claim 5. Thiessies further teaches wherein: said power module (3) further includes a handle (“handle 34” of Fig. 7) connected pivotally to said outer shell (see zoomed Fig. 7 above and [0037], lines 6-13); and said transverse section of said outer shell has a retaining groove for retaining said handle (34) therein when said handle (34) is not in use (see zoomed Fig. 7 above illustrating how a portion of the retaining groove is comprised by the transverse section and see [0037], lines 6-13 indicating how, “The pivoting bracket has a shape that essentially corresponds to the shape of the head-side end of the drive unit 3. In the non-used state, the handle 34 can therefore be folded in, in such a manner that it lies against the contour of the drive unit 3”).

    PNG
    media_image3.png
    850
    1000
    media_image3.png
    Greyscale

Regarding claim 7, Thiessies in view of Felix et al. teaches all of the limitations of claim 1. Thiessies further teaches wherein: said driven gear (“further gearwheel” of [0012]) has a coupling segment (note from [0012] how driven gear is a gear and therefore comprises a segment, often times in the form of gear teeth, that meshes with and couples with the coupling member. This segment, therefore, corresponds to a coupling segment) that is coupled to said coupling member (32) of said motor (see [0034] indicating how the power module comprises a motor). Thiessies does not, however, teach wherein: said transmission unit further includes a transmission gear that has an annular gear body meshing with said driven gear, and a connecting segment connected unconcentrically to said gear body; said push member has an elliptic guide segment that surrounds said connecting segment of said 
Felix et al. further teaches wherein said transmission unit (22) further includes a transmission gear (“face gear 36” of Fig. 2) that has an annular body (see Examiner’s annotated Fig. 2 above) meshing with said driven gear (36, see Fig. 2 illustrating how the transmission gear is meshed with the driven gear), and a connecting segment (see Examiner’s annotated Fig. 2 above) connected unconcentrically to said gear body (see Fig. 2 above and see Col. 3, lines 35-44 indicating how the connector is “eccentric” to the gear body); said push member (“connecting rod 42,” see Fig. 2 above) has an elliptic guide segment (see Fig. 2 above and note how the elliptic guide segment comprises an ellipse shape wherein the major and minor axes of the ellipse are approximately equal) that surrounds said connecting segment of said transmission gear (38, see Fig. 2 above illustrating how elliptic guide segment surrounds the connecting segment), and a push rod segment (see Fig. 2 above) that extends from said guide segment (see Fig. 2 above illustrating how push rod segment extends from elliptic guide segment), such that rotation of said transmission gear (38) drives said push rod segment (see Fig. 2 above) to reciprocate via the connection between said connecting segment (see Fig. 2 above) of said transmission gear (38) and said guide segment (see Fig. 2 above) of said push member (42, see Col. 3, lines 35-44 indicating how rotation of transmission gear drives reciprocating motion of rod segment via the connection between connecting segment and guide segment). Felix et al. teaches the irrigating unit (32) further including a hollow rod-connecting seat (“flexible bellows 50” of Fig. 2), said push rod segment (see Fig. 2 above) of said push 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Thiessies in view of Felix et al. such that the transmission unit further includes a transmission gear that has an annular gear body meshing with said driven gear, and a connecting segment connected unconcentrically to said gear body; said push member has an elliptic guide segment that surrounds said connecting segment of said transmission gear, and a push rod segment that extends from said guide segment, such that rotation of said transmission gear drives said push rod segment to reciprocate via the connection between said connecting segment of said transmission gear and said guide segment of said push member; said irrigating unit includes a hollow rod-connecting seat, said push rod segment of said push member extending into said rod-connecting seat, and inlet and outlet pipes that are connected to said rod-connecting seat, such that the reciprocation of said push rod segment of said push member draws liquid to flow from said inlet pipe to said outlet pipe as further taught by Felix et al. Such a modification would be advantageous because it facilitates the creation of a self-priming pulsating irrigation device for use in surgical and other medical environments where pulsed lavage is desirable (see Col. 5, lines 20-28 of Felix et al.).
Regarding claim 8, Thiessies in view of Felix et al. teaches all of the limitations of claim 1. Thiessies further teaches wherein: said power module (3) includes a plurality of mode switches 
Regarding claim 9, Thiessies in view of Felix et al. teaches all of the limitations of claim 1. Thiessies further teaches wherein said housing unit (1) further includes a contact switch (“trigger 2” of Fig. 7, see [0010] indicating how the “trigger” is moveable between activation states in order to contact “electrical contacts” of the power module and how, therefore, the trigger corresponds to a contact switch) that is mounted to said housing body (see Fig. 7 illustrating how the contact switch is mounted to the housing body), that is adjacent to said opening (14) of said receiving space (see Fig. 7 above illustrating how the contact switch and the opening are both comprised by a “grip portion” of the housing body and are, therefore, disposed adjacent to one another), and that is triggered to conduct power to said motor (see [0010] indicating how the contact switch is activated to activate the motor and thereby to facilitate the conduction of power to the motor) when said cover (15) covers said opening .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thiessies (US 2020/0345925) in view of Felix et al. (US 5,792,108) and in view of Olson et al. (US 5,882,319).
Regarding claim 4, Thiessies in view of Felix et al. teaches all of the limitations of claim 2. Thiessies further teaches wherein the circuit board is used to electrically connect the power module (3, which includes the batteries) to other individual parts installed in the housing (“trigger” of [0010], see [0010] indicating how trigger is electrically connected to the battery power and motor through “electrical contacts” and is, therefore, also electrically connected to the circuit board described above with respect to claim 1). Thiessies does not, however, disclose wherein said housing unit further includes a lighting member that is disposed on said end of said barrel portion of said housing body, that is spaced apart from said through hole, and that is connected electrically to said circuit board.
In the same field of endeavor, Olson et al. teaches a lavage device (“lavage instrument 10” of Fig. 1) comprising: a housing unit (“housing 20” of Fig. 1) including a housing body (“housing parts 20a and 20b” of Fig. 1); a power module (“electric motor 40” of Fig. 5 and eight batteries 30” of Fig. 2) disposed inside the housing (20, see Fig. 2 illustrating how power module is disposed inside the housing). Olson et al. further teaches wherein the housing body (20a/20b) has a grip portion (“pistol grip shaped neck 24” of Fig. 1) and a barrel portion (“curved head 26” of Fig. 1) that is transverse to said grip portion (24, see Fig. 1 illustrating how barrel portion is curved relative to the grip portion and is therefore transverse to said grip portion), and that has an end (see the end of the barrel portion which adjacent to “face 27”) opposite to said grip portion (24, see Fig. 1 illustrating how the end is opposite the grip portion) and formed with a through hole (see Fig. 1 illustrating how “housing parts 20a and 20b” form an ovular through hole through which “face 27” is disposed); and an irrigating unit (“fluid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lavage device of Thiessies in view of Felix et al. such that the housing unit further includes a lighting member that is disposed on said end of said barrel portion of said housing body, that is spaced apart from said through hole as taught by Olson et al. and wherein the lighting member is connected electrically to said circuit board as taught by Thiessies (see [0009] – [0010] of Thiessies indicating how components of housing are electrically connected to the circuit board). Such a modification would be advantageous for illuminating the wound or cavity during debridement (see Col. 3, lines 35-40 of Olson et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783         
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783